DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed cartridge detachably attached to an image forming apparatus main body, the cartridge comprising: a casing including a toner discharge chamber communicating with a toner storage chamber storing toner and having a toner outlet through which the toner is discharged to an outside of the cartridge, a pump having an internal space and configured to expand and contract to be shifted between a first state and a second state in which the internal space is smaller in volume than the internal space in the first state, the pump being configured to put air of the internal space into the toner discharging member by being shifted from the first to the second state, thereby discharging the toner from the toner discharge chamber to the outside of the cartridge through the toner outlet, the pump being configured to take air into the internal space by being shifted from the second to the first state, a conveyance member configured to rotate and convey the toner from the toner storage chamber to the toner discharge chamber, and an action member attached to and configured to rotate with the conveyance member and repeat action of shifting between an entering state in which the action member enters the toner outlet and a retraction state in which the action member retracts from the toner outlet by rotation of the conveyance member, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 4/15/22, have been fully considered in combination with the claim amendments and are persuasive.  The rejection of 12/16/21 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW